


Exhibit 10.01(t)

 

Execution Version

 

ADVISORY AGREEMENT

 

among

 

CANBERRA GLOBAL HORIZONS, LLC,

 

BLACKROCK INVESTMENT MANAGEMENT, LLC

 

and

 

CIVIC CAPITAL ADVISORS, LLC

 

Dated as of December 30, 2013

 

--------------------------------------------------------------------------------


 

ADVISORY AGREEMENT

 

Table of Contents

 

 

 

Page

1.

Undertakings in Connection with Offering of Global Horizons Units

2

2.

Duties of the Trading Advisor

3

3.

Trading Advisor Independent

5

4.

Commodity Broker; Floor Brokers

5

5.

Allocation of Company Assets to Trading Advisor; Allocation of Receipts and
Charges

6

6.

Compensation

7

7.

Term and Termination

8

8.

Right to Advise Others; Uniformity of Acts and Practices

9

9.

Speculative Position Limits

10

10.

Additional Undertakings by the Trading Advisor

10

11.

Representations and Warranties

11

12.

Entire Agreement

14

13.

Exculpation and Indemnification

14

14.

Assignment

15

15.

Amendment; Waiver

15

16.

Severability

15

17.

No Third-Party Beneficiaries

16

18.

Notices

16

19.

Governing Law

17

20.

Consent to Jurisdiction

17

21.

Promotional Material

17

22.

Confidentiality

17

23.

Counterparts

18

24.

Headings

18

 

 

Appendix A - List of Authorized Traders

A-1

Appendix B - List of Commodity Interests Traded by Trading Advisor

B-1

Appendix C - Commodity Trading Authority

C-1

Appendix D - Acknowledgement of Receipt of Disclosure Document

D-1

 

--------------------------------------------------------------------------------


 

ADVISORY AGREEMENT

 

THIS ADVISORY AGREEMENT (the “Agreement”), made as of December 30, 2013, among
CANBERRA GLOBAL HORIZONS, LLC. a Delaware limited liability company (the
“Company”),  BLACKROCK INVESTMENT MANAGEMENT LLC, a Delaware limited liability
company and the manager of the Company (the “Manager”), and CIVIC CAPITAL
ADVISORS, LLC, a Delaware limited liability company  (the “Trading Advisor”).

 

W I T N E S S E T H:

 

WHEREAS, the Company trades, buys, sells or otherwise acquires, holds or
disposes of forward contracts (inclusive of Gold), currencies,  and Vanilla FX
options and engages in all activities incident thereto (the foregoing forms of
investment being collectively referred to herein as “commodity interests”);

 

WHEREAS, a holder of interests in the Company, BlackRock Global Horizons I, LP
(the “Global Horizons Fund”), currently offers units of limited partnership
interests in the Global Horizons Fund (the “Global Horizons Units”) for sale to
investors in an offering exempt from registration under the Securities Act of
1933, as amended (the “1933 Act”), pursuant to Section 4(2) thereof and Rule 506
under Regulation D promulgated thereunder, as described in the Global Horizons
Fund’s confidential private placement memorandum (the “Global Horizons
Memorandum”) that has been filed with the Commodity Futures Trading Commission
(the “CFTC”) and the National Futures Association (the “NFA”) pursuant to the
Commodity Exchange Act, as amended (the “CEA”), the commodity pool operator and
commodity trading advisor regulations promulgated under the CEA by the CFTC (the
“Commodity Regulations”), and NFA rules promulgated under the CEA (the “NFA
Rules”);

 

WHEREAS, the Global Horizons Fund had previously sold Global Horizons Units
publicly pursuant to an effective registration under the 1933 Act.  Such public
offering was discontinued in 1998, and the Global Horizons Units now being
offered are the same class of equity securities as the outstanding Global
Horizons Units;

 

WHEREAS, interests in the Company may be held by the Global Horizons Fund and by
additional entities sponsored or managed by the Manager or an affiliate (each
such entity, including the Global Horizons Fund, a “BlackRock Vehicle”);

 

WHEREAS, the Trading Advisor is engaged in the business of, among other things,
making trading decisions on behalf of investors in the purchase and sale of
certain commodity interests; and

 

WHEREAS, the Company desires the Trading Advisor, upon the terms and conditions
set forth herein, to act as a trading advisor for the Company and to make
commodity interests investment decisions for the Company with respect to the
Company’s assets from time to time, and the Trading Advisor desires to so act;

 

NOW, THEREFORE, the parties hereto do hereby agree as follows:

 

1

--------------------------------------------------------------------------------


 

1.                                     Undertakings in Connection with Offering
of Global Horizons Units.

 

(a)                    Undertakings by the Trading Advisor.  The Trading Advisor
agrees to use its best efforts to cooperate with the Global Horizons Fund and
the Manager in amending the Global Horizons Memorandum or any other written
materials by providing, as promptly as may be reasonably practicable, all
information (if any) regarding the Trading Advisor and its principals which the
Manager reasonably believes to be necessary or advisable to include in the
Global Horizons Memorandum, as the same may be amended from time to time, in
connection with regulatory requirements that may be applicable to the Global
Horizons Fund; provided, that nothing herein shall require the Trading Advisor
to disclose any proprietary or confidential information related to its trading
programs, systems or strategies or to its clients.

 

(b)                    Certain Defined Terms.  As used in this Agreement, the
term “principal” shall have the same meaning given to such term in
Section 4.10(e) of the Commodity Regulations, and the term “affiliate” shall
mean an individual or entity (including a stockholder, director, officer,
employee, agent, or principal) that directly or indirectly controls, is
controlled by, or is under common control with any other individual or entity.

 

(c)                     Use of Global Horizons Memorandum and Other Solicitation
Material.  Neither the Trading Advisor, its principals nor any of its employees,
affiliates or agents, the employees, affiliates or agents of such affiliates, or
their respective successors or assigns shall use, publish, circulate or
distribute the Global Horizons Memorandum (including any amendment or supplement
thereto) or any related solicitation material nor shall any of the foregoing
engage in any marketing, sales or promotional activities in connection with the
offering of Global Horizons Units, except as may be requested by the Manager and
agreed to by the Trading Advisor.

 

(d)                    Updated Performance Information.  At any time while
Global Horizons Units continue to be offered and sold, at the written request of
the Global Horizons Fund or the Manager, the Trading Advisor, at its own
expense, shall promptly provide the Global Horizons Fund and the Manager with
complete and accurate performance information (in form and substance consistent
with Section 4.35 of the Commodity Regulations and the NFA Rules) reflecting the
actual performance of the Civic Capital Currency Master Fund (“Hedge Fund”) up
to the latest practicable date (consistent with Section 4.35 of the Commodity
Regulations) prior to the date of the Global Horizons Memorandum (as amended or
supplemented), together with any reports or letters relating to such performance
data received from accountants and in the possession of the Trading Advisor.

 

(e)                     Access to Personnel and Books and Records.  Upon
reasonable notice to the Trading Advisor, the Company or the Manager shall have
the right to have access to the Trading Advisor’s offices in order to inspect
and copy the books and records of the Clearing Broker Account and to inspect
such other records of the Hedge Fund during normal business hours as may enable
them to verify the accuracy and completeness of or to supplement as necessary
the data furnished by the Trading Advisor pursuant to Section l(d) of this
Agreement or to verify compliance with the terms of this Agreement (subject to
such restrictions as the Trading Advisor may reasonably deem necessary or
advisable so as to preserve the confidentiality of proprietary information
concerning such trading systems, methods, models,

 

2

--------------------------------------------------------------------------------


 

strategies and formulas and of the identity of the Trading Advisor’s clients). 
The Company or the Manager shall also have the right to have access to
appropriate senior personnel of the Trading Advisor in order to discuss matters
related to such books and records.

 

2.                                     Duties of the Trading Advisor.

 

(a)                    Speculative Trading.  As of the date of this Agreement,
the Trading Advisor acts as the trading advisor for the Company.  The Trading
Advisor and the Company agree that in managing the commodity interests of the
Company held in the Clearing Broker Account (as defined below), the Trading
Advisor shall utilize the investment program (the “Program”) as described in the
Confidential Explanatory Memorandum for the Hedge Fund dated July 2012 (the
“Disclosure Statement”). The Trading Advisor may trade a different trading
program for the Company than the Program only with the consent of the Manager,
it being understood that the Trading Advisor may change the Hedge Fund’s
investment program (and therefore the Program) subject to compliance with the
notice provisions below.  Except as provided otherwise in this Section 2, the
Trading Advisor shall have sole and exclusive authority and responsibility for
directing the investment and reinvestment of assets credited to the Clearing
Broker Account utilizing the Program pursuant to and in accordance with the
Trading Advisor’s best judgment and its approach as described in the Disclosure
Document, and as refined and modified from time to time in the future in
accordance herewith, for the period and on the terms and conditions set forth
herein.  Only those individuals employed by the Trading Advisor, listed on
Appendix A and authorized by the Trading Advisor to do so are permitted to
implement trades for the Company.  Notwithstanding the foregoing, the Company or
the Manager may override the trading instructions of the Trading Advisor to the
extent necessary to comply with applicable law.  “Clearing Broker Account”
means, collectively, one or more accounts of the Company held in the name of the
Company and established at one or more Clearing Brokers (as defined below).

 

The Company and the Manager both specifically acknowledge that in agreeing to
manage the Company, the Trading Advisor is not making any guarantee of profits
or of protections against loss.

 

The Trading Advisor shall give the Company and the Manager prompt written notice
of any proposed material change in the investment program of the Hedge Fund or
the manner in which trading decisions of the Hedge Fund are to be made or
implemented and shall not make any such proposed material change with respect to
trading for the Company without having given the Company and the Manager at
least 30 days’ prior written notice of such change. In the event of such
material change, the Company and the Manager will have the right to terminate
this Agreement without being subject to the Withdrawal Penalty set forth in
Section 6(a) or any other penalty.   The addition and/or deletion of commodity
interests from the Company’s portfolio managed by the Trading Advisor shall not
be deemed a change in the Trading Advisor’s trading approach and prior written
notice to the Company or the Manager shall not be required therefor, except as
set forth in Section 2(b) below; provided that, with respect to the Company, the
Trading Advisor may trade a trading program other than the Program in managing
the Company only with the consent of the Manager.

 

3

--------------------------------------------------------------------------------


 

(b)                    List of Commodity Interests Traded by the Trading
Advisor.  The Trading Advisor shall provide the Company and the Manager with a
complete list of commodity interests which it intends to trade on the Company’s
behalf.  All commodity interests other than regulated futures contracts and
options on regulated futures contracts traded on a qualified board or exchange
in the United States (“Regulated Futures Contracts”) shall be listed on Appendix
B to this Agreement.  The addition of commodity interests (other than forward
contracts on foreign currencies and Gold) to the Company’s portfolio managed by
the Trading Advisor as set forth in Appendix B to this Agreement shall require
prior written notice to the Company or the Manager and an amendment to Appendix
B.

 

(c)                     Investment of Assets Held in Securities and Cash. 
Notwithstanding any provision of this Agreement to the contrary, the Company and
the Manager, and not the Trading Advisor, shall have the sole and exclusive
authority and responsibility with regard to the investment, maintenance and
management of the Company’s assets other than in respect of the Trading
Advisor’s trading of the Company’s commodity interests held in the Clearing
Broker Account.

 

(d)                    Trading Authorization.  Prior to the Company’s acceptance
of trading advice from the Trading Advisor in accordance with this Agreement,
the Company shall deliver to the Trading Advisor a trading authorization in the
form of Appendix C hereto appointing the Trading Advisor as an agent of the
Company and attorney-in-fact for such purpose.

 

(e)                     Delivery of Disclosure Documents.  The Trading Advisor
shall, during the term of this Agreement, deliver to the Company copies of all
updated disclosure documents for the Program, promptly following preparation of
such disclosure documents, and the Manager on behalf of the Company shall, if
requested, sign the Acknowledgement of Receipt of Disclosure Document in the
form of Appendix D hereto, for the initial disclosure document so delivered.

 

3.                                     Trade Reconciliations.  The Trading
Advisor acknowledges its obligation to review the commodity interest positions
held in the Clearing Broker Account on a daily basis and to notify the Company
and the Manager promptly of any Material Errors (as defined below) committed by
the Trading Advisor or any trade which the Trading Advisor believes was not
executed in accordance with its instructions and cannot be promptly resolved. As
used herein, “Material Errors” shall mean errors that result in any realized or
unrealized losses to the Clearing Broker Account of five basis points or more. 
The Manager will not hold the Trading advisor liable for trade errors except as
set forth in Section 14(a). The Trading Advisor will use its own records to
evaluate trade and portfolio information against those of the Clearing Broker
until it receives the necessary information from the Company, upon which time
the Trading Advisor will use the information from the Company to evaluate the
trade and portfolio information.

 

(a)                    Trade Information.   The Trading Advisor shall use
reasonable efforts to provide trade information to OMR Systems by electronic
file by 5p.m.(Eastern time) on the date of any trade made on behalf of the
Company.

 

4

--------------------------------------------------------------------------------


 

4.                                     Trading Advisor Independent.  For all
purposes of this Agreement, the Trading Advisor shall be deemed to be an
independent contractor and shall have no authority to act for or represent the
Company in any way and shall not otherwise be deemed to be an agent of the
Company.  Nothing contained herein shall create or constitute the Trading
Advisor and any other trading advisor for the Company, the Global Horizons Fund
or the Manager as a member of any partnership, joint venture, association,
syndicate, unincorporated business or other separate entity, nor shall this
Agreement be deemed to confer on any of them any express, implied, or apparent
authority to incur any obligation or liability on behalf of any other.  The
parties acknowledge that the Trading Advisor has not been an organizer or
promoter of the Global Horizons Fund.

 

5.                                     Commodity Broker; Floor Brokers.

 

(a)                    Clearing of All Trades.  The Trading Advisor shall clear
orders for all commodity interest transactions for the Company through such
prime broker or brokers as the Company shall designate from time to time in its
sole discretion (the “Clearing Broker”).  The Trading Advisor will not, without
the consent of the Manager, trade on a “give up” basis through floor brokers not
associated with the Clearing Broker.  The Manager will review and approve or
disapprove all executing brokers proposed by the Trading Advisor for the
Company’s account.  The Manager agrees that it will only disapprove a proposed
executing broker suggested by the Trading Advisor for cause and that, if an
executing broker is approved, the Company will not hold the Trading Advisor
liable for any error or breach of contract by any such executing broker, barring
negligence, misconduct or bad faith on the part of the Trading Advisor.  Even if
such floor brokers receive the Manager’s consent to execute trades on behalf of
the Company, all such trades will be “given-up” to be carried by the Clearing
Broker.  The Trading Advisor shall receive copies of all daily and monthly
brokerage statements for the Company directly from the Clearing Broker.

 

The parties acknowledge that the Trading Advisor has no authority or
responsibility for selecting a commodity broker or dealers or for the
negotiation of brokerage commission rates.  If necessary for the Trading Advisor
to trade pursuant to the Program, the Company shall provide adequate dealing
lines of credit for the Trading Advisor to place orders for spot and forward
currency contracts, FX options and Gold on behalf of the Company.

 

(b)                    Forward Trading.  All forward trades for the Company
shall be executed through the forward dealer(s) (which may be affiliates of the
Manager) designated by the Manager, provided that at the request of the Trading
Advisor, the Manager may consent to some other forward trading arrangement,
which consent shall not be unreasonably withheld.  The Trading Advisor shall use
such other banks or dealers only for what the Trading Advisor, in good faith,
believes to be good cause.

 

(c)                     Floor Brokerage.  Notwithstanding Section 4(a) of this
Agreement, the Trading Advisor may place orders for commodity interest
transactions for the Company through floor brokers selected by the Trading
Advisor, and approved by the Manager, such approval not to be unreasonably
withheld.  Such floor brokers shall “give up” all trades on behalf of the
Company to the Clearing Broker for clearance.  The brokerage and floor
commissions, “give-up” fees and other transaction costs charged by any floor
broker to effect

 

5

--------------------------------------------------------------------------------


 

Company transactions shall be subject to the approval of the Manager, such
approval not to be unreasonably withheld provided that such fees and transaction
costs are competitive with the Clearing Broker’s standard rates.

 

6.                                      Allocation of Company Assets to Trading
Advisor; Allocation of Receipts and Charges.

 

(a)                    The Manager has allocated a portion of the assets of the
BlackRock Vehicles to the Company to be managed in accordance with the terms of
this Agreement.  The Manager may, in its sole discretion, reallocate BlackRock
Vehicles’ assets by contributing to or withdrawing amounts from the Company as
of any month-end.  The Company may withdraw amounts from the Clearing Broker
Accounts as of any month-end, including to fund any distributions or redemptions
of interests to be made by the Company and/or to pay the Company’s expenses;
provided that the Company and the Manager shall provide the Trading Advisor 5
(five) days’ notice so that the Trading Advisor may liquidate positions as may
be necessary to satisfy such withdrawals; and provided further that if the
Company withdraws amounts prior to the first anniversary of the date hereof the
Trading Advisor will be entitled to a withdrawal fee (“Withdrawal Fee”) equal to
[ ]* of the amount withdrawn; except that (i) the Withdrawal Fee shall not apply
to any withdrawal in accordance with Section 2(a) or any withdrawal following a
Cause Event (as defined below) and (ii) the Company may withdraw up to [ ]* of
the Clearing Broker Account’s initial balance prior to the first anniversary of
the date hereof without being subject to a Withdrawal Fee on such amounts.

 

(b)                    A separate memorandum account (each such account, an
“Account”) shall be maintained on the books of the Company with respect to each
BlackRock Vehicle’s interest in the Company (or in respect of different portions
of a BlackRock Vehicle’s interest in the Company) managed by the Trading Advisor
and shall be increased or decreased for allocations, reallocations,
distributions, withdrawals and the allocation of gains and receipts, losses and
charges (including the Incentive Fee (as defined below), the Management Fee (as
defined below) with respect to such Account.

 

(c)                     Gains and receipts (e.g., trading profits and, in some
instances, interest income), losses and charges (e.g., trading losses, brokerage
commissions and Company administrative expenses) specific to the Company shall
be allocated to the BlackRock Vehicles’ Accounts on a pro rata basis based on
the value of each BlackRock Vehicle Account at the beginning of the applicable
fiscal period, before reduction for any Incentive Fee (as defined herein),
provided that any Management Fees and Incentive Fees shall be allocated to the
Accounts to which such fees relate.

 

(d)                    With respect to the Global Horizons Fund, gains and
receipts, losses and charges of the Global Horizons Fund not specific to (i) the
Company or (ii) any other company or account held by the Global Horizons Fund
and managed by a specific trading advisor (e.g., certain interest income and
distributions attributable to the Global Horizons Fund) (“Non-Specific Items”),
shall be allocated among all of the companies and accounts held by the Global
Horizons Fund that are managed by the different trading advisors, including the
Global Horizon Fund’s Account with the Company, pro rata based on the beginning
of the month value of each such company and account.

 

6

--------------------------------------------------------------------------------


 

(e)                     The value of a BlackRock Vehicle’s Account determined
after taking into account all realized and unrealized gains and losses, and with
respect to Global Horizons Fund’s Account, after deducting all charges and
reserves (including but not limited to, in the case of Global Horizons Fund, (i)
the charges and other items specific to Global Horizons Fund’s Account, and (ii)
a pro rata share (based upon the value of Global Horizons Fund’s Account and
each other company and account of the Global Horizons Fund) of distribution
fees, transfer agent fees, administrator’s fees, brokerage commissions and
sponsor fees) is a BlackRock Vehicle’s Account’s “Net Asset Value.”

 

7.                                     Compensation.

 

(a)                                Management Fee.  Within approximately ten
business days of each calendar month end, the Company will pay the Trading
Advisor a management fee in respect of each BlackRock Vehicle’s Account equal to
[ ]* % of the month end  Net Asset Value (before deducting the unearned
Incentive Fee) of each such BlackRock Vehicle’s Account (the “Management Fee”). 
The Company will use commercially reasonable efforts to pay such Management Fee
within 10 days of each month-end.

 

The Management Fee for any month will be prorated for any contributions or
withdrawals from a BlackRock Vehicle’s Account pursuant to Section 5(a) during
the month and for any months during which the Trading Advisor did not manage the
BlackRock Vehicle Account for the full month.

 

(b)                                Incentive Fee.

 

(i)                                    The Company will pay an incentive fee
(the “Incentive Fee”) to the Trading Advisor, in respect of each BlackRock
Vehicle’s Account for the annual period ending on December 31 of each calendar
year (“Incentive Fee Calculation Date”), equal to [ ]* of the New Trading Profit
(as defined herein) of such BlackRock Vehicle’s Account as of such Incentive Fee
Calculation Date.  For the avoidance of doubt, the first Incentive Fee period
will begin on the date of this Agreement and end on December 31, 2014 and/or
within 30 days of partial or full redemption.

 

(ii)                                 Subject to the adjustments contemplated
below, “New Trading Profit” shall mean the excess of (x) the Net Asset Value of
a BlackRock Vehicle’s Account as of the current Incentive Fee Calculation Date
(less all Management Fees allocable to such BlackRock Vehicle’s Account) over
(y) the High Water Mark (as defined below) attributable to such BlackRock
Vehicle’s Account.  New Trading Profit will be calculated prior to reduction [
]*.

 

(iii)                              The “High Water Mark” attributable to a
BlackRock Vehicle’s Account shall be equal to the value of such BlackRock
Vehicle’s Account (for the avoidance of doubt, after reduction for the Incentive
Fee then paid), as of the immediately preceding Incentive Fee Calculation Date
as of which an Incentive Fee was charged to such Account (or, for the year in
which such

 

7

--------------------------------------------------------------------------------


 

BlackRock Vehicle Account was established, the date that the BlackRock Vehicle’s
Account was established).  The High Water Mark attributable to a BlackRock
Vehicle’s Account shall subsequent to such date be increased dollar-for-dollar
by any capital allocated to the Company by such BlackRock Vehicle and decreased
proportionately when capital is reallocated away from the Company (other than to
pay expenses) by such BlackRock Vehicle.  The amount of the High Water Mark
after giving effect to the proportionate reduction made as a result of a
reallocation shall be calculated by multiplying the High Water Mark of such
BlackRock Vehicle’s Account in effect immediately prior to such reallocation by
a fraction the numerator of which is the value of such BlackRock Vehicle’s
Account immediately following such reallocation and the denominator of which is
the value of such BlackRock Vehicle’s Account immediately before such
reallocation.

 

(iv)                             If an Incentive Fee is paid as of an Incentive
Fee Calculation Date in respect of a BlackRock Vehicle’s Account, the High Water
Mark of such BlackRock Vehicle’s Account is reset to the value of the BlackRock
Vehicle’s Account immediately following such payment.

 

(v)                                When there is an accrued Incentive Fee in
respect of a BlackRock Vehicle’s Account at any time any reallocation from the
Company by a BlackRock Vehicle is made, the Incentive Fee attributable to such
reallocation will be paid.  Such Incentive Fee shall be determined by
multiplying the Incentive Fee that would have been paid in respect of such
BlackRock Vehicle’s Account had the date of the reallocation been an Incentive
Fee Calculation Date by a fraction the numerator of which is the amount of the
reallocation by such BlackRock Vehicle and the denominator of which is the value
of the BlackRock Vehicle’s Account immediately prior to the reallocation, in
each case prior to reduction for the accrued Incentive Fee.  Such Incentive Fee
will be paid from and reduce the amount of the reallocation by such BlackRock
Vehicle.

 

(vi)                             Interest (including any interest on cash
accounts, clearing brokerage accounts or posted collateral) shall not be
included in any of the foregoing calculations.  For the avoidance of doubt, no
Incentive Fee shall be payable on any interest income earned by a BlackRock
Vehicle.

 

(vii)                          Termination of this Agreement shall be treated as
an Incentive Fee Calculation Date.

 

8.                                     Term and Termination.

 

(a)                    Term and Renewal.  This Agreement shall continue in
effect until December 31, 2014.  Thereafter, this Agreement shall be
automatically renewed for successive one-year periods.

 

8

--------------------------------------------------------------------------------

 

(b)                    Termination.  Notwithstanding Section 7(a) hereof, this
Agreement shall terminate:

 

(i)                                             immediately if the Company shall
terminate and be dissolved in accordance with the Limited Liability Company
Agreement or otherwise;

 

(ii)                                          at the discretion of the Manager
as of the end of any day upon 5 (five) days written notice (if withdrawing [ ]*
or less of the Clearing Broker Account’s balance), otherwise 15 (fifteen) days
written notice to the Trading Advisor (unless a Cause Event has occurred in
respect of the Trading Advisor, in which case the Manager may immediately
terminate the Agreement without an early redemption penalty/fee charged); or

 

(iii)                                       at the discretion of the Trading
Advisor as of the end of any month upon 90 days’ prior written notice to the
Manager (unless a Cause Event has occurred in respect of the Company or the
Manager, in which case the Agreement may be immediately terminated).

 

A “Cause Event” means (i) a material violation of law or regulation by the
Company, Manager or Trading Advisor (as applicable), (ii) any act or omission by
the Company, Manager or Trading Advisor (as applicable) that constitutes fraud,
material misrepresentation, gross negligence or willful misconduct in the course
of the relationship established by this Agreement and the matters contemplated
hereby, (iii) a material breach of this Agreement, including, without
limitation, a failure to timely provide the information required that is not
cured within 5 (five) business days of knowledge of such breach (where such
breach is capable of cure), (iv) the commencement of a lawsuit or administrative
proceeding against the Company, Manager or Trading Advisor or their affiliates
(as applicable) that is, or is reasonably expected, to (a) materially interfere
with the services or duties provided hereunder or (b) have a material adverse
effect on the business of the Company, Manager or Trading Advisor (as
applicable), or (v) an event in which Grant Wilson dies, becomes legally
incapacitated such that he is unable to participate in the management of the
Fund’s portfolio in the same manner as immediately before the onset of his
incapacity, or ceases to be involved in the management of the Fund’s portfolio
for more than 60 consecutive days.

 

(c)                     Except as otherwise provided in this Agreement, any
termination of this Agreement in accordance with this Section 7 shall be without
penalty or liability to any party, except for any fees due to the Trading
Advisor pursuant hereto.

 

(d)                    The following shall survive the termination of this
Agreement: (i) each party’s accrued rights and obligations as of the date of
termination and (ii) the provisions of Sections 4, 6, 13, 19, 20, 21, and 22.

 

9.                                     Right to Advise Others; Uniformity of
Acts and Practices.

 

(a)                    During the term of this Agreement, the Trading Advisor
and its affiliates shall be free to advise other investors as to the purchase
and sale of commodity interests, to manage and trade other investors’ commodity
interests accounts and to trade for and on behalf of their own proprietary
commodity interests accounts.  However, under no circumstances shall the Trading
Advisor or any of its affiliates favor any commodity interests account directed
by any of them (regardless of the date on which they began or shall begin to
direct such account)

 

9

--------------------------------------------------------------------------------


 

over the Company’s account, giving due consideration to the trading program
which the Manager has requested the Trading Advisor to trade on behalf of the
Company.  For purposes of this Agreement, the Trading Advisor and its affiliates
shall not be deemed to be favoring another commodity interests account over the
Company’s account if the Trading Advisor or its affiliates, in accordance with
specific instructions of the owner of such account or in accordance with trading
policies which shall be different from that which shall normally be applied to
substantially all of the Trading Advisor’s other accounts or if the Trading
Advisor or its affiliates, in accordance with the Trading Advisor’s money
management principles, shall not trade certain commodity interests contracts for
an account based on the amount of equity in such account.

 

(b)                    The Trading Advisor understands and agrees that it and
its affiliates shall have a fiduciary responsibility to the Company under this
Agreement.

 

(c)                     At the request of the Company, the Trading Advisor and
its affiliates shall promptly make available to the Company (if available to it
without unreasonable efforts) copies of the normal daily, monthly, quarterly and
annual, as the case may be, written reports reflecting the performance of the
Hedge Fund and similar written information, including monthly account
statements, reflecting the performance of the Hedge Fund (subject to the need to
preserve the confidentiality of proprietary information concerning the Trading
Advisor’s trading systems, methods, models, strategies and formulas and the
identity of the Trading Advisor’s clients).  At the request of the Company, the
Trading Advisor or its affiliates shall promptly deliver to the Company a
satisfactory written explanation, in the judgment of the Company, of the
differences, if any, in the performance between the Company’s account and the
Hedge Fund traded utilizing the same program or portfolio (subject to the need
to preserve the confidentiality of proprietary information concerning the
Trading Advisor’s trading systems, methods, models, strategies and formulas and
the identity of the Trading Advisor’s clients).

 

10.                              Speculative Position Limits.  If the Trading
Advisor (either alone or aggregated with the positions of any other person if
such aggregation shall be required by the CEA, the CFTC or any other regulatory
authority having jurisdiction) shall exceed or be about to exceed applicable
limits in any commodity interest traded for the Company, the Trading Advisor
shall immediately take such action as the Trading Advisor may deem fair and
equitable to comply with the limits, and shall immediately deliver to the
Company a written explanation of the action taken to comply with such limits. 
If such limits are exceeded by the Company, the Manager may require the Trading
Advisor to liquidate positions as required with a reasonable period of time to
remedy if permitted by applicable laws and regulations.

 

11.                              Additional Undertakings by the Trading
Advisor.  Neither the Trading Advisor nor its employees, affiliates or agents,
the stockholders, directors, officers, employees, principals, affiliates or
agents of such affiliates, or their respective successors or assigns shall:  (a)
use or distribute for any purpose whatsoever any list containing the names
and/or residential addresses of and/or other information about the investors of
the BlackRock Vehicles, nor (b) directly solicit any investor in a BlackRock
Vehicle for any business purpose whatsoever (unless such investor in a BlackRock
Vehicle is already a client of the Trading Advisor).

 

10

--------------------------------------------------------------------------------


 

12.                              Representations and Warranties.

 

(a)                    The Trading Advisor hereby represents and warrants to the
other parties as follows:

 

(i)                                             The Trading Advisor is an entity
duly organized and validly existing and in good standing under the laws of the
jurisdiction of its organization and in good standing in each other jurisdiction
in which the nature or conduct of its business requires such qualification and
the failure to be duly qualified would materially affect the Trading Advisor’s
ability to perform its obligations under this Agreement. The Trading Advisor has
full corporate, partnership or limited liability company (as the case may be)
power and authority to perform its obligations under this Agreement.

 

(ii)                                          This Agreement has been duly and
validly authorized, executed and delivered on behalf of the Trading Advisor and
constitutes a valid, binding and enforceable agreement of the Trading Advisor in
accordance with its terms.

 

(iii)                                       The Trading Advisor has all
governmental, regulatory and commodity exchange licenses and approvals and has
effected all filings and registrations with governmental and regulatory agencies
required to conduct its business and to act as described herein or required to
perform its obligations hereunder (including, without limitation, registration
of the Trading Advisor as a commodity trading advisor under the CEA, and
membership of the Trading Advisor as a commodity trading advisor in NFA), and
the performance of such obligations will not violate or result in a breach of
any provision of the Trading Advisor’s certificate of incorporation, by-laws or
any agreement, instrument, order, law or regulation binding on the Trading
Advisor.  The principals of the Trading Advisor are duly listed as such on its
commodity trading advisor Form 7-R registration.

 

(iv)                                      The Trading Advisor is registered with
the CFTC as a commodity pool operator and commodity trading advisor and is a
member of the National Futures Association under the CEA or CFTC rules and
regulations and such registrations and memberships have not expired or been
revoked, suspended, terminated, or not renewed, or limited or qualified in any
respect.

 

(v)                                         Assuming the accuracy of the
Manager’s representation in subsection 11(b)(vii) below, management by the
Trading Advisor of an account for the Company in accordance with the terms
hereof will not require any registration under, or violate any of the provisions
of, the Investment Advisers Act of 1940 (assuming that the Company is not an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended (the “Company Act”)).

 

(vi)                                      The Trading Advisor’s implementation
of its trading program on behalf of the Company will not infringe any other
person’s copyrights, trademark or other property rights.

 

(vii)                                   All accounts established on or after the
date of this Agreement to which the Trading Advisor provides advisory services
are not, in aggregate. subject to more favorable fees and expenses than the
Account.

 

11

--------------------------------------------------------------------------------


 

(viii)                                The execution and delivery of this
Agreement, the incurrence of the obligations herein set forth and the
consummation of the transactions contemplated herein will not constitute a
breach of, or default under, any instrument by which the Trading Advisor is
bound or any order, rule or regulation application to the Trading Advisor of any
court or any governmental body or administrative agency having jurisdiction over
the Trading Advisor.

 

(ix)                                      Other than as may have been disclosed
in writing to the Manager by the Trading Advisor, there is not pending, or to
the best of the Trading Advisor’s knowledge threatened, any action, suit or
proceeding before or by any court or other governmental body to which the
Trading Advisor is a party, or to which any of the assets of the Trading Advisor
is subject, which might reasonably be expected to result in any material adverse
change in the condition (financial or otherwise), business or prospects of the
Trading Advisor.  The Trading Advisor has not received any notice of an
investigation or warning letter from NFA or CFTC regarding non-compliance by the
Trading Advisor with the CEA or the regulations thereunder.

 

(x)                                         The Trading Advisor is in compliance
in all respects with all applicable law.

 

(xi)                                      The Trading Advisor will be in
compliance with the USA PATRIOT Act and all applicable anti-money laundering
regulations with respect to the Trading Advisor.

 

(b)                    The Manager hereby represents and warrants to the other
parties as follows:

 

(i)                                             The Manager is duly organized
and validly existing and in good standing under the laws of its jurisdiction of
formation and in good standing under the laws of each other jurisdiction in
which the nature or conduct of its business requires such qualification and the
failure to so qualify would materially adversely affect the Manager’s ability to
perform its obligations hereunder.

 

(ii)                                          The Manager has the power and
authority under applicable law to perform its obligations hereunder.

 

(iii)                                       This Agreement has been duly and
validly authorized, executed and delivered by the Manager and constitutes a
legal, valid and binding agreement of the Manager enforceable in accordance with
its terms.

 

(iv)                                      The execution and delivery of this
Agreement, the incurrence of the obligations set forth herein and the
consummation of the transactions contemplated herein will not constitute a
breach of, or default under, any instrument by which the Manager is bound or any
order, rule or regulation applicable to the Manager of any court or any
governmental body or administrative agency having jurisdiction over the Manager.

 

(v)                                         There is not pending, or, to the
best of the Manager’s knowledge threatened, any action, suit or proceeding
before or by any court or other governmental body to which the Manager is a
party, or to which any of the assets of the Manager is subject, which might
reasonably be expected to result in any material adverse change in the condition
(financial

 

12

--------------------------------------------------------------------------------


 

or otherwise), business or prospects of the Manager or is required to be
disclosed pursuant to applicable CFTC regulations.

 

(vi)                                      The Manager has all governmental,
regulatory and commodity exchange approvals and licenses, and has effected all
filings and registrations with governmental agencies required to conduct its
business and to act as described herein or required to perform its obligations
hereunder (including, without limitation, registration as a commodity pool
operator under the CEA and membership in NFA as a commodity pool operator), and
the performance of such obligations will not contravene or result in a breach of
any provision of its certificate of incorporation, by-laws or any agreement,
order, law or regulation binding upon it.  The principals of the Manager are
duly registered as such on the Manager’s commodity pool operator Form 7-R
registration.

 

(vii)                                   The Company is not an “investment
company” within the meaning of the Company Act.

 

(c)                     The Company represents and warrants to the other parties
as follows:

 

(i)                                             The Company is duly organized
and validly existing and in good standing as a limited liability company under
the laws of the State of Delaware and in good standing under the laws of each
other jurisdiction in which the nature or conduct of its business requires such
qualification and the failure to so qualify would materially adversely affect
the Company’s ability to perform its obligations hereunder.

 

(ii)                                          The Company has the limited
liability company power and authority under applicable law to perform its
obligations hereunder.

 

(iii)                                       This Agreement has been duly and
validly authorized, executed and delivered by the Company and constitutes a
legal, valid and binding agreement of the Company enforceable in accordance with
its terms.

 

(iv)                                      The execution and delivery of this
Agreement, the incurrence of the obligations set forth herein and the
consummation of the transactions contemplated herein will not constitute a
breach of, or default under, any instrument by which the Company is bound or any
order, rule or regulation applicable to the Company of any court or any
governmental body or administrative agency having jurisdiction over the Company.

 

(v)                                         There is not pending, or, to the
best of the Company’s knowledge, threatened, any action, suit or proceeding
before or by any court or other governmental body to which the Company is a
party, or to which any of the assets of the Company is subject, which might
reasonably be expected to result in any material adverse change in the condition
(financial or otherwise), business or prospects of the Company or which is
required to be disclosed pursuant to applicable CFTC regulations.

 

(vi)                                      The Company has all governmental,
regulatory and commodity exchange approvals and licenses, and has effected all
filings and registrations with governmental agencies required to conduct its
business and to act as described herein or required to perform its obligations
hereunder and the performance of such obligations will not contravene or result
in a

 

13

--------------------------------------------------------------------------------


 

breach of any provision of its certificate of formation, limited liability
company agreement or any other agreement, order, law or regulation binding upon
it.

 

(d)                    The foregoing representations and warranties in this
Section 11 shall be continuing during the entire term of this Agreement and, if
at any time, any event shall occur which would make any of the foregoing
representations and warranties of any party no longer true and accurate, such
party shall promptly notify the other parties.

 

13.                              Entire Agreement.  This Agreement constitutes
the entire agreement between the parties hereto with respect to the matters
referred to herein, and no other agreement, verbal or otherwise, shall be
binding as between the parties unless it shall be in writing and signed by the
party against whom enforcement is sought.

 

14.                              Exculpation and Indemnification.

 

(a)                    The Company shall indemnify, defend and hold harmless the
Trading Advisor and its affiliates and their respective directors, officers,
shareholders, employees and controlling persons from and against any and all
losses, claims, damages, liabilities (joint and several), costs and expenses
(including any investigatory, legal and other expenses incurred in connection
with, and any amounts paid in, any settlement; provided that the Company shall
have approved such settlement) resulting from a demand, claim, lawsuit, action
or proceeding relating to any of such person’s actions or capacities relating to
the business or activities of the Company pursuant to this Agreement; provided
that the conduct of such person which was the subject of the demand, claim,
lawsuit, action or proceeding did not constitute negligence, misconduct or a
breach of this Agreement or of any fiduciary obligation to the Company and was
done in good faith and in a manner such person reasonably believed to be in, or
not opposed to, the best interests of the Company.  The termination of any
demand, claim, lawsuit, action or proceeding by settlement shall not, in itself,
create a presumption that the conduct in question was not undertaken in good
faith and in a manner reasonably believed to be in, or not opposed to, the best
interests of the Company.

 

(b)                    The Trading Advisor shall indemnify, defend and hold
harmless the Company, the Manager, their respective affiliates and their
respective directors, officers, shareholders, employees and controlling persons
from and against any and all losses, claims, damages, liabilities (joint and
several), costs and expenses (including any reasonable investigatory, legal and
other expenses incurred in connection with, and any amounts paid in, any
settlement; provided that the Trading Advisor shall have approved such
settlement) resulting from a demand, claim, lawsuit, action or proceeding
relating to any action or omission of the Trading Advisor or any of its
respective officers, directors or employees relating to the business or
activities of such person under this Agreement or relating to the management of
an account of the Company provided: the action or omission of such person which
was the subject of the demand, claim, lawsuit, action or proceeding constituted
negligence or misconduct or a breach of this Agreement or was an action or
omission taken otherwise than in good faith and in a manner reasonably believed
to be in, or not opposed to, the best interests of the Company.

 

14

--------------------------------------------------------------------------------


 

(c)                     The Trading Advisor, its officers, directors, employees
and shareholders shall not be liable to the Company and its officers, directors
or members or to any of their successors or assigns except by reason of acts or
omissions in contravention of the express terms of this Agreement, or due to
their intentional misconduct or negligence, or by reason of not having acted in
good faith and in the reasonable belief that such actions or omissions were in,
or not opposed to, the best interests of the Company.

 

(d)                    The foregoing agreement of indemnity shall be in addition
to, and shall in no respect limit or restrict, any other remedies which may be
available to an indemnified party.

 

(e)                     In the event that a person entitled to indemnification
under this Section 13 is made a party to an action, suit or proceeding alleging
both matters for which indemnification may be due hereunder and matters for
which indemnification may not be due hereunder, such person shall be indemnified
only in respect of the former matters.

 

(f)                      Promptly after receipt by any of the indemnified
parties under this Agreement of notice of any demand, claim, lawsuit, action or
proceeding, the indemnified party shall notify the indemnifying party in writing
of the commencement thereof if a claim for indemnification in respect thereof is
to be made under this Agreement.  Except to the extent that the indemnifying
party is not materially prejudiced thereby, the omission so to notify shall
relieve the indemnifying party from any obligation or liability which it may
have to any such indemnified party under this section.  In the event that such
demand, claim, lawsuit, action or proceeding is brought against a person
entitled to be indemnified under this Agreement, and the indemnifying party is
notified of the commencement thereof, the indemnifying party shall be entitled
to participate therein and, to the extent that the indemnifying party may wish
to assume the defense thereof, with counsel selected by the indemnifying party
and approved by the indemnified person (provided that approval may not be
unreasonably withheld), and after notice from the indemnifying party to such
indemnified person of the indemnifying party’s election so as to assume the
defense thereof, the indemnifying party shall not be liable to such person under
this section for any legal or other expenses subsequently incurred by such
person in connection with the defense thereof, unless the indemnifying party
approves the employment of separate counsel by such person (it being understood,
however, that the indemnifying party shall not be liable for legal or other
expenses of more than one separate firm of attorneys for all such persons
indemnified hereunder, which firm shall be designated in writing by the Trading
Advisor or the Company, as the case may be).

 

15.                              Assignment.  This Agreement shall not be
assigned by any of the parties hereto without the prior express written consent
of the other parties hereto; provided, that either party may assign this
agreement to an affiliate upon prior notice to the other party.

 

16.                              Amendment; Waiver.  This Agreement shall not be
amended except by a writing signed by the parties hereto.  No waiver of any
provision of this Agreement shall be implied from any course of dealing between
the parties hereto or from any failure by either party hereto to assert its
rights hereunder on any occasion or series of occasions.

 

17.                              Severability.  If any provision of this
Agreement, or the application of any provision to any person or circumstance,
shall be held to be inconsistent with any present or

 

15

--------------------------------------------------------------------------------


 

future law, ruling, rule or regulation of any court or governmental or
regulatory authority having jurisdiction over the subject matter hereof, such
provision shall be deemed to be rescinded or modified in accordance with such
law, ruling, rule or regulation, and the remainder of this Agreement, or the
application of such provision to persons or circumstances other than those as to
which it shall be held inconsistent, shall not be affected thereby.

 

18.                              No Third-Party Beneficiaries.  Nothing
contained in this Agreement, express or implied, is intended to confer upon any
person or entity, other than the parties and any permitted successors and
assigns hereto, any rights or remedies under or by reason of this Agreement.

 

19.                              Notices.  Any notice required or desired to be
delivered under this Agreement shall be in writing and shall be delivered by
courier service, facsimile, email, postage prepaid mail or other similar means
and shall be effective upon actual receipt by the party to which such notice
shall be directed, addressed as follows (or to such other address as the party
entitled to notice shall hereafter designate in accordance with the terms
hereof):

 

if to the Company or the Manager:

 

CANBERRA GLOBAL HORIZONS LLC

c/o BlackRock Investment Management LLC

40 East 52nd Street

10th Floor

New York, NY 10022

Attn:  Edward A. Rzeszowski

Facsimile:  212-810-8745

Email: edward.rzeszowski@blackrock.com

 

with a copy to:

 

BlackRock Investment Management, LLC

One University Square

Princeton, New Jersey  08540-6455

Attn:  Michael Pungello

Facsimile:  609-282-0761

Email: michael.pungello@blackrock.com

 

with a further copy to:

BlackRock Alternative Advisors

601 Union Street, 56th Floor

Seattle, Washington  98101

Attn:  Lawrence M. Gail

Facsimile:  206-225-2684

 

16

--------------------------------------------------------------------------------


 

if to the Trading Advisor:

 

Civic Capital Advisors, LLC

400 Madison Avenue, 4th floor

Attn: Russell Shostack

Facsimile: (646) 368-8392

Email: russellshostack@civiccapital.com

 

20.                              Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of New York
without regard to principles of conflicts of law.  Each party hereby irrevocably
waives any and all rights to trial by jury in any legal proceeding arising out
of or relating to this Agreement.

 

21.                              Consent to Jurisdiction.  The parties hereto
agree that any action or proceeding arising directly, indirectly or otherwise in
connection with, out of, related to or from this Agreement, any breach hereof or
any transaction covered hereby, shall be resolved, whether by arbitration or
otherwise, within the County of New York, City of New York, and State of New
York.  Accordingly, the parties consent and submit to the jurisdiction of the
federal and state courts and any applicable arbitral body located within the
County of New York, City of New York, and State of New York.  The parties
further agree that any such action or proceeding brought by any party to enforce
any right, assert any claim, or obtain any relief whatsoever in connection with
this Agreement shall be brought by such party exclusively in federal or state
courts, or if appropriate before any applicable arbitral body, located within
the County of New York, City of New York, and State of New York.

 

22.                              Promotional Material.  None of the parties
hereto will make reference to any other such party in officially filed or
publicly or privately distributed material without first submitting such
material to the party so named for approval a reasonable period of time in
advance of the proposed use of such material.

 

23.                              Confidentiality.  Each party acknowledges that
each will have access to the other party’s Confidential Information (as defined
below) and each party agrees that it will not disseminate the other party’s
Confidential Information, except as required by law.  A party may use the other
party’s Confidential Information solely in connection with its obligations
hereunder. and with respect to the Manager, in relation to its obligations to
the Company (including, without limitation, any use in relation to monitoring
the Trading Advisor’s performance on behalf of the Company).  “Confidential
Information” means information concerning a party’s (and its affiliates’)
business affairs, trading or investment strategies, methodologies and results;
trading or investment systems; trades and investment positions (whether of the
Clearing Broker Account or otherwise); risk management models; revenue models;
quantitative and other strategies and methodologies, procedures and techniques;
business plans and strategies, pricing and other financial information; lists of
investors, clients, vendors and suppliers; any confidential information of any
such investors, clients, vendors or suppliers; and other proprietary
technologies and processes and other proprietary information used by a party in
connection with its business and/or which a party or any of its affiliates is
obligated to any third party to maintain as confidential.  Notwithstanding
anything to the contrary in this Section 22 or otherwise, the Company and the
Manager may disclose: (a) to

 

17

--------------------------------------------------------------------------------


 

investors and prospective investors (or their advisers) in the Company
(“Investors”), and underlying investors or prospective investors of such
Investors (or their advisers) (collectively with Investors, “Underlying
Investors”): (i) the name of the Trading Advisor; (ii) descriptions of the
Trading Advisor and the trading strategies pursued by the Trading Advisor; (iii)
performance related information for the Company (including the Clearing Broker
Account) and the composite performance of the Program; (iv) risk reporting
related information for the Company (including duration, geography, industry and
sector exposure, and leverage, but no position data); and (v) biographies of key
personnel of the Trading Advisor; and (b) the tax treatment and tax structure of
any transactions entered into by the Trading Advisor on behalf of the Company. 
Each party acknowledges and agrees that irreparable injury will result to the
other applicable parties if there are breaches of any of the terms of the
covenants set forth in this Section 22 (collectively, the “Covenants”), and that
in the event of the actual or threatened breach of any of the Covenants, the
applicable parties will have no adequate remedy at law.  Each party accordingly
agrees that in the event of any actual or threatened breach by the other party
of any of the Covenants, the other applicable parties shall be entitled to
immediate temporary injunctive and other equitable relief with respect to such
actual or threatened breach, without being required to show actual monetary
damages or post any bond or other security.  The remedies and agreements of
indemnity contained herein are not exclusive and shall not limit or restrict any
other remedies available to a party, including the recovery of damages.

 

24.                              Counterparts.  This Agreement may be executed
in counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

25.                              Headings.  Headings to sections and subsections
in this Agreement are for the convenience of the parties only and are not
intended to be a part of or to affect the meaning or interpretation hereof.

 

*                                        
*                                        
*                                        
*                                         *

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed for and on behalf of the
undersigned on the day and year first written above.

 

 

CANBERRA GLOBAL HORIZONS LLC

 

 

 

 

By:

BLACKROCK INVESTMENT MANAGEMENT, LLC,

 

its Manager

 

 

 

 

By:

 

 

 

Name: Robert S. Ellsworth

 

 

Title:  Managing Director

 

 

 

 

By:

 

 

 

Name: Lawrence M. Gail

 

 

Title:  Managing Director

 

 

 

 

 

 

 

BLACKROCK INVESTMENT MANAGEMENT, LLC

 

 

 

 

By:

 

 

 

Name:  Robert S. Ellsworth

 

 

Title:  Managing Director

 

 

 

 

By:

 

 

 

Name:  Robert S. Ellsworth

 

 

Title:  Managing Director

 

 

 

 

CIVIC CAPITAL ADVISORS, LLC

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

19

--------------------------------------------------------------------------------

 

APPENDIX A

 

AUTHORIZED TRADERS

 

Grant Wilson

Eric Lieberson

Diana Kyrou

 

A-1

--------------------------------------------------------------------------------


 

APPENDIX B

 

COMMODITY INTERESTS TRADED BY CIVIC CAPITAL ADVISORS, LLC

 

The undersigned represents that the following is the current list of all
commodity interests which the undersigned intends to trade on behalf of CANBERRA
GLOBAL HORIZONS LLC other than regulated futures contracts and options on
regulated futures contracts traded on a qualified board of trade or exchange:

 

FX Forwards (including NDFs)

Gold Forwards

Currencies

Vanilla FX Options

 

--------------------------------------------------------------------------------

** There are no commodities traded

 

 

 

CIVIC CAPITAL ADVISORS, LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Dated as of December 30, 2013

 

B-1

--------------------------------------------------------------------------------


 

APPENDIX C

 

COMMODITY TRADING AUTHORITY

 

Civic Capital Advisors, LLC

 

Dear Civic Capital Advisors LLC:

 

CANBERRA GLOBAL HORIZONS LLC (the “Company”) does hereby make, constitute and
appoint you as its attorney-in-fact to buy and sell currency forward contracts,
gold forwards and vanilla FX options in accordance with the Advisory Agreement
between us and certain others dated December 30, 2013.

 

 

 

Very truly yours,

 

 

 

CANBERRA GLOBAL HORIZONS LLC

 

 

 

By:

BLACKROCK INVESTMENT MANAGEMENT, LLC,

 

 

its Manager

 

 

 

 

By:

 

 

 

Name: Robert S. Ellsworth

 

 

Title: Managing Director

 

 

 

 

 

 

 

By:

 

 

 

Name: Lawrence M. Gail

 

 

Title: Managing Director

 

Dated as of December 30, 2013

 

C-1

--------------------------------------------------------------------------------


 

APPENDIX D

 

ACKNOWLEDGEMENT OF RECEIPT OF DISCLOSURE DOCUMENT

 

The undersigned hereby acknowledges receipt of Civic Capital Advisors, LLC’s
Disclosure Document dated December     , 2013.

 

 

CANBERRA GLOBAL HORIZONS LLC

 

 

 

By:

BLACKROCK INVESTMENT MANAGEMENT, LLC,

 

 

its Manager

 

 

 

 

By:

 

 

 

Name: Robert S. Ellsworth

 

 

Title: Managing Director

 

Dated as of December 30, 2013

 

D-1

--------------------------------------------------------------------------------
